Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fogarty on 1/25/2022.

The application has been amended as follows: 
Line 4 of claim 1 currently reads “to generate thrust for an aircraft; and”, this has been replaced with “to generate thrust for an aircraft;”.
Line 6 of claim 1 currently reads “the auxiliary fan.”, this has been replaced with “the auxiliary fan; and 
a pylon enclosing a portion of the rotor assembly, the auxiliary fan, and the proprotor gearbox.”.
Claim 5 has been cancelled.
Line 1 of claim 6 currently reads “The foldable rotor system of claim 5,”, this has been replaced with “The foldable rotor system of claim 1,”.
Line 1 of claim 7 currently reads “The foldable rotor system of claim 5,”, this has been replaced with “The foldable rotor system of claim 1,”.

Line 13 of claim 10 currently reads “wherein the proprotor gearbox is adapted to the torque”, this has been replaced with “wherein the proprotor gearbox is adapted to selectively transfer the torque”.
Line 2 of claim 15 currently reads “a pylon enclosing the rotor assembly,”, this has been replaced with “a pylon enclosing a portion of the rotor assembly,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a foldable rotor system for a rotorcraft, comprising: a rotor assembly comprising one or more foldable rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan that is configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled either to the rotor assembly or to the auxiliary fan; and a pylon enclosing a portion of the rotor assembly, the auxiliary fan, and the proprotor gearbox.
Claim 10 is allowable because the prior art of record fails to teach or suggest an aircraft, comprising: a fuselage; a wing attached to the fuselage at a first end of the wing; a proprotor assembly having a plurality of rotor blades, the proprotor assembly mounted on a second end of the wing, the rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan mounted on the second end of the wing, the auxiliary fan configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled to the rotor assembly or to the auxiliary fan; a first engine configured to generate torque; and a rotor drive system configured to 
The best prior art of record is Robertson (PGPub #2016/0229531) which does teach a foldable rotor system for a rotorcraft, comprising: a rotor assembly comprising one or more foldable rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan that is configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled either to the rotor assembly or to the auxiliary fan; but does not teach a pylon enclosing a portion of the rotor assembly, the auxiliary fan, and the proprotor gearbox.  Robertson also teaches an aircraft, comprising: a fuselage; a wing attached to the fuselage at a first end of the wing; a proprotor assembly having a plurality of rotor blades, the proprotor assembly mounted on a second end of the wing, the rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan, the auxiliary fan configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled to the rotor assembly or to the auxiliary fan; a first engine configured to generate torque; and a rotor drive system configured to distribute the torque from the first engine to the proprotor gearbox, wherein the proprotor gearbox is adapted to selectively transfer the torque either to the rotor assembly or to the auxiliary fan.  But does not teach the auxiliary fan mounted on the second end of the wing.
However it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Robertson to teach that either the rotor assembly, auxiliary fan and gear box are all located in a pylon or to have the auxiliary fan on the second end of the wing because in Robertson the auxiliary fan is located in the middle of the aircraft and is positioned there to help eliminate the effects of the torque generated by the fan since there is only one auxiliary fan, moving the auxiliary fan would unbalance the aircraft and would require an additional fan located one the other 
Another prior art of record Elliot (PGPub #2017/0297679) which does teach a rotor assembly comprising one or more foldable rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan that is configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled either to the rotor assembly or to the auxiliary fan.  But Elliot does not teach that the proprotor, auxiliary fan and gear box are all located within a pylon or that the proprotor and auxiliary fan are on the same wing end.
Another prior art of record is Francois (US #5,738,301) which does teach a rotor assembly comprising one or more foldable rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan that is configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled to an engine.  But Francois does not teach that the proprotor, auxiliary fan and gear box are all located within a pylon or that the proprotor and auxiliary fan are on the same wing end, and Francois does not teach that the gearbox can selectively power the proprotor and auxiliary fan.
Another prior art of record is Gaonjur (PGPub #2014/0312177) which does teach a rotor assembly comprising one or more foldable rotor blades that are configured to move between an extend position and a folded position; an auxiliary fan that is configured to generate thrust for an aircraft; a proprotor gearbox configured to be selectively coupled to an engine.  But Gaonjur does not teach that the proprotor, auxiliary fan and gear box are all located within a pylon or that the proprotor and auxiliary fan are on the same wing end, and Francois does not teach that the gearbox can selectively power the proprotor and auxiliary fan.
None of the prior arts of record teach or suggest a rotor system that feature a pylon that encloses a portion of a proprotor, an auxiliary fan and a gearbox that can selectively be coupled to the 
Claims 2-4, 6-9, and 11-18 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647